In an action to recover damages for personal injuries, the appeal is from so much of an order which, inter alla, denied appellant’s motion to dismiss the complaint for lack of prosecution on condition that, on or before a certain date, respondent Giessler submit to a physical examination and to an examination before trial and that the deposition of respondent Morningstar be taken by interrogatories and cross interrogatories and that each respondent furnish security of $250 for costs. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.